Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20      PageID.436    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 GEANICE D. CARTER,
                                                Case No. 19-cv-12381
             Plaintiff,
                                                 Paul D. Borman
 v.                                              United States District Judge

 UNIVERSITY OF TEXAS AT                          R. Steven Whalen
 DALLAS, GEORGE FAIR,                            United States Magistrate Judge
 CAROLYN BRAY, and BARBARA
 ASHMORE,

                      Defendants.
 _______________________________/

                          OPINION & ORDER:
          (1) REJECTING PLAINTIFF’S OBJECTIONS (ECF No. 49);
     (2) ADOPTING MAGISTRATE JUDGE WHALEN’S MARCH 10, 2020
              REPORT AND RECOMMENDATION (ECF NO. 45);
  (3) GRANTING DEFENDANTS’ MOTION TO DISMISS (ECF NO. 17); and
  (4) DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
 (ECF NO. 12) AND PLAINTIFF’S MOTION FOR RECONSIDERATION (ECF
                           NO. 27) AS MOOT

                                    INTRODUCTION

      On March 10, 2020, Magistrate Judge R. Steven Whalen issued a Report and

Recommendation (R&R) recommending that this Court grant Defendants’ Motion

to Dismiss (ECF No. 17) because it lacks personal jurisdiction over all of the

Defendants. (ECF No. 45.) Plaintiff Geanice D. Carter filed her Objections to

Magistrate Judge Whalen’s R&R on May 20, 2020, after this Court granted an

extension of the filing deadline. (ECF No. 49.) Defendants responded the following
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20       PageID.437    Page 2 of 7




day (ECF No. 50), and, on May 23, 2020, Carter filed a reply clarifying one aspect

of her objections (ECF No. 51).

      Having conducted a de novo review of the parts of the Magistrate Judge’s

R&R to which objections have been filed pursuant to 28 U.S.C. § 636(b)(1), the

Court agrees with Magistrate Judge Whalen that Defendants are not subject to the

personal jurisdiction of this Court, and so rejects Plaintiff’s Objections (ECF No.

49), adopts the Magistrate Judge’s R&R (ECF No. 45), and grants Defendants’

Motion to Dismiss (ECF No. 17). This action renders Carter’s previously filed

Motion for a Preliminary Injunction (ECF No. 12) and Motion for Reconsideration

of the Magistrate Judge’s denial of her Motion to Disqualify Defendants’ counsel

(ECF No. 27) moot. Accordingly, those Motions are denied and the case is dismissed

with prejudice.

                                     BACKGROUND

      Defendants in this case are the University of Texas at Dallas and three

administrators of that university—George Fair, the Dean of Interdisciplinary

Studies; Carolyn Bray, the Assistant Director of Certification and Accountability;

and Barbara Ashmore, the Assistant Director of Student Teaching and Field

Experience. (ECF No. 13, Amended Complaint, PgID 126.) All of them are

domiciled in Texas. Carter alleges that they violated federal antitrust law, engaged

in false misrepresentation, committed the criminal acts of abuse of office, abuse of

                                            2
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20         PageID.438     Page 3 of 7




official capacity, and extortion, and that they breached an implied contract with

Carter. (Id. at PgID 116–17.)

      These claims stem from Carter’s participation in a post-baccalaureate Teacher

Education program at the University of Texas at Dallas from 2002-2004. (Id. at PgID

117.) She completed most of the program, including passing the required state

exams, then moved to Georgia to complete her student teaching internship under the

supervision of Defendant Dean George Fair. (Id. at PgID 117–18.) According to the

Complaint, Dean Fair only observed her once during this internship, and, despite

positive reviews from Carter’s in-school mentor, he gave her a D+. (Id. at PgID 118.)

      Carter believed that the D+ was a passing grade, and proceeded to moved to

Illinois to teach. (Id.) When Carter tried to get licensed to teach in Illinois she ran

into a problem because the University of Texas at Dallas would not certify that she

had completed the teacher training program and sent a transcript that listed her

internship grade as “NR” instead of “D+.” (Id.) When Carter contacted Dean Fair

and other administrators to request a complete transcript, they informed her that they

would not certify her completion of the program until she returned to Texas and

completed a second internship. (Id.) Carter did not want to take out more student

loans, find a temporary place to live in Texas, or find a job as a paraprofessional or

teaching assistant in Texas, so she asked for an alternative, but was told there were

no other options to complete her program. (Id. at PgID 119.)
                                              3
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20         PageID.439    Page 4 of 7




      In July of 2019 Carter tried to get licensed to teach in Michigan, but ran into

the same problem—University of Texas at Dallas would not certify that she

completed the program unless she went back, completed a student teaching

internship, completed updated course work, and took the state tests again due to the

age of her prior scores. (Id. at PgID 123–24.) Carter alleges that Defendants are

extorting her for tuition money. (Id. at PgID 123.)

                                  STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the magistrate judge’s Report

and Recommendation to which a party has filed “specific written objections” in a

timely manner. Lyons v. Comm’r of Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

2004). A district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” Id. Only those

objections that are specific are entitled to a de novo review under the statute. Mira

v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint

those portions of the magistrate's report that the district court must specially

consider.” Id. (internal quotation marks omitted). A general objection, or one that

merely restates arguments previously presented, does not sufficiently identify

alleged errors on the part of the magistrate judge. An “objection” that does nothing

more than disagree with a magistrate judge's determination “without explaining the

                                             4
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20        PageID.440    Page 5 of 7




source of the error” is not a valid objection. Howard v. Sec'y of Health and Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991).

                                        ANALYSIS

      Magistrate Judge Whalen found that personal jurisdiction was lacking over

the Defendants because all of the Defendants are domiciled in Texas and therefore

not subject to general personal jurisdiction and because “the only contact that any

Defendant had with the State of Michigan was an alleged telephone call between

Dean Fair and the Plaintiff regarding whether or not the Plaintiff was entitled to a

certification that that had completed an educational program.” (ECF No. 45, R&R,

PgID 327.)

      Carter objects to this finding because Defendants have had the following

contacts with Michigan: (1) the University of Texas System, which includes the

University of Texas at Dallas, transacts business with Michigan through its football

and other college sports programs, which includes the sale of memorabilia online;

(2) the University of Texas System has entered a contract with the University of

Michigan to play a home-and-home football series; (3) the University of Texas at

Dallas sells products and merchandise online to customers in Michigan; (4) the

University of Texas at Dallas offers a distance learning program that some students

use in Michigan; (5) the University of Texas at Dallas collects tuition from students



                                             5
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20           PageID.441    Page 6 of 7




in Michigan; and (6) Defendant Fair has written articles that are available for

purchase online. (ECF No. 49, Objections, PgID 348–57.)

      The contacts that Carter identifies in her objection are insufficient to establish

specific jurisdiction over Defendants for the purposes of this case because her causes

of action do not “arise from [Defendant’s] activities” in the forum state, as required

by the Sixth Circuit’s due process test. See S. Mach. Co. v. Mohasco Indus., Inc.,

401 F.2d 374, 381 (6th Cir. 1968) (establishing three-part test for constitutional

personal jurisdiction). To satisfy this part of the test, the “plaintiff must demonstrate

a causal nexus between the defendant’s contacts with the forum state and the

plaintiff’s alleged cause of action,” and the cause of action must “have a substantial

connection with the defendant’s in-state activities.” Beydoun v. Wataniya

Restaurants Holding, Q.S.C., 768 F.3d 499, 506–07 (6th Cir. 2014) (citing Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985), and Dean v. Motel 6 Operating

L.P., 134 F.3d 1269, 1275 (6th Cir.1998)).

      Carter’s alleged causes of action arise from her requests to have administrators

within the University of Texas at Dallas certify that she completed the teacher

education program there, and their refusal to do so. These allegations have nothing

to do with the college sports, the sale of University of Texas merchandise and

memorabilia, the sale of Defendant Fair’s articles online, or even any distance

learning programs that may reach students in Michigan. The fact that Carter called
                                               6
Case 2:19-cv-12381-PDB-RSW ECF No. 54 filed 07/20/20        PageID.442      Page 7 of 7




Defendants to request certification and purchased a transcript online while she

resided in Michigan is also not a substantial connection between any of the

Defendants’ purposeful contacts identified by Carter and the State of Michigan. See

SFS Check, LLC v. First Bank of Delaware, 774 F.3d 351, 356–57 (6th Cir. 2014)

(“A person . . . does not create a ‘substantial connection’ with another state merely

by answering the phone.”). Carter has failed to show that Defendants have had

enough contacts with the forum state to make the exercise of personal jurisdiction

over them comport with the constitutional requirement of due process. Therefore,

the Court rejects her Objections to Magistrate Judge Whalen’s R&R and adopts the

findings and conclusions therein. (ECF No. 45.)

                                      CONCLUSION

      The Court hereby: (1) REJECTS Plaintiff’s Objections (ECF No. 49); (2)

ADOPTS the Report and Recommendation of Magistrate Judge Whalen (ECF No.

45); (3) GRANTS Defendants’ Motion to Dismiss (ECF No. 17); (4) DENIES

Plaintiff’s Motion for Preliminary Injunction (ECF No. 12) and Plaintiff’s Motion

for Reconsideration (ECF No. 27) as moot; and (5) DISMISSES the case.

IT IS SO ORDERED.


Dated: July 20, 2020                         s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge


                                             7
